Exhibit 10(j)
THE SHERWIN-WILLIAMS COMPANY 2005
DIRECTOR DEFERRED FEE PLAN
(AS AMENDED AND RESTATED)

1.   PURPOSE. The purpose of The Sherwin-Williams Company 2005 Director Deferred
Fee Plan (the “Plan”) is to provide non-employee Directors of the Company with
the opportunity to defer taxation of all or a portion of such Director’s Board
Retainer and/or Meeting Fees and to help build loyalty to the Company through
increased opportunity to invest in Company Common Stock. The terms of the Plan,
amended and restated as set forth herein, apply to amounts that are deferred and
vested under the Plan after December 31, 2004 and that are subject to Section
409A of the Code. Notwithstanding anything to the contrary contained herein, all
amounts that were deferred and vested under the Plan prior to January 1, 2005
and any additional amounts that are not subject to Section 409A of the Code
shall continue to be subject solely to the terms of the separate Plan in effect
on October 3, 2004.   2.   DEFINITIONS. The following terms when used herein
with initial capital letters shall have the following respective meanings unless
the text clearly indicates otherwise:

  (a)   Administration Committee. “Administration Committee” shall have the
meaning given to such term under the Qualified Plan.     (b)   Board of
Directors. “Board of Directors” means the Board of Directors of the Company.    
(c)   Board Retainer. “Board Retainer” means the compensation payable monthly to
Directors.     (d)   Code. “Code” means the Internal Revenue Code of 1986, as
amended.     (e)   Common Stock. “Common Stock” means the common stock of the
Company or any security into which such Common Stock may be changed by reason
of: (i) any stock dividend, stock split, combination of shares, recapitalization
or other change in the capital structure of the Company, (ii) any merger,
consolidation, separation, reorganization or partial or complete liquidation, or
(iii) any other corporate transaction or event having an effect similar to any
of the foregoing.     (f)   Common Stock Account. “Common Stock Account” means
the bookkeeping account established and maintained under this Plan which is
credited with Common Stock in accordance with paragraph 5(b).     (g)   Company.
“Company” means The Sherwin-Williams Company, an Ohio corporation or its
successor(s) in interest.     (h)   Deferred Cash Account. “Deferred Cash
Account” means the bookkeeping account established and maintained under this
Plan which is valued in accordance with paragraph 5(a).     (i)   Deferred
Compensation. “Deferred Compensation” means the amount of the Board Retainer
and/or Meeting Fee of the Participant deferred pursuant to this Plan.     (j)  
Director. “Director” means a member of the Board of Directors.

1



--------------------------------------------------------------------------------



 



  (k)   Eligible Director. “Eligible Director” means a Director who is not an
employee of the Company or a Subsidiary.     (l)   Fair Market Value. “Fair
Market Value” of Common Stock means the average between the highest and the
lowest quoted selling price of the Company’s Common Stock on the New York Stock
Exchange or any successor exchange.     (m)   Fees. “Fees” means the
compensation payable to Directors for their services as a director, including
the Board Retainer and Meeting Fee.     (n)   Meeting Fee. “Meeting Fee” means
the compensation payable at the time of a meeting to a Director for each meeting
of the Board of Directors or committee of the Board of Directors that such
Director attends and/or chairs.     (o)   Participant. “Participant” means an
Eligible Director who has elected to participate in the Plan.     (p)   Payment
Date. “Payment Date” means (i) with respect to the payment of a Board Retainer,
the first business day of each calendar month or (ii) with respect to the
payment of a Meeting Fee, the date on which a meeting of the Board of Directors
or a committee of the Board of Directors was held.     (q)   Plan. “Plan” means
the plan set forth in this instrument, and known as “The Sherwin-Williams
Company Director Deferred Fee Plan”, as adopted at the meeting of the Board of
Directors held July 20, 2005, amended and restated as set forth herein.     (r)
  Plan Year. “Plan Year” means a calendar year.     (s)   Qualified Plan.
“Qualified Plan” means The Sherwin-Williams Company Employee Stock Purchase and
Savings Plan, as amended from time to time, or any successor plan.     (s)  
Shadow Stock. “Shadow Stock” means a unit of interest equivalent to a share of
Common Stock.     (t)   Shadow Stock Account. “Shadow Stock Account” means the
bookkeeping account established and maintained under this Plan credited with
Shadow Stock in accordance with paragraph 5(c).     (u)   Subsidiary. Any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company, if, at the time of the time of investment in the
Common Stock, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.     (v)   Trust. “Trust” means one or more trust funds
established for the purpose of (i) providing a source from which to pay benefits
under the Plan and (ii) purchasing and holding assets, including shares of
Common Stock. Any such trust funds shall be subject to the claims of the
Company’s creditors in the event of the Company’s insolvency, though such trust
funds may not necessarily hold sufficient assets to satisfy all of the benefits
to be provided under the Plan.     (w)   Unforeseeable Emergency. “Unforeseeable
Emergency” means a severe financial hardship arising from (i) the illness or
accident of the Participant, the Participant’s

2



--------------------------------------------------------------------------------



 



      spouse, or the Participant’s dependent (as defined in Section 152(a) of
the Code), (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The determination of
whether a Participant has incurred an Unforeseeable Emergency shall be made by
the Administration Committee, in its sole discretion, in accordance with
Section 409A of the Code and Treasury Regulations thereunder.

3.   ELIGIBILITY. An Eligible Director shall become a Participant upon
satisfaction of the following: (i) the later of the effective date of the Plan
or the date such Director becomes an Eligible Director; and (ii) completion of
an Election (as defined in paragraph 4).   4.   ELECTION PROCEDURE. An Eligible
Director wishing to participate in the Plan must file a written notice on the
Notice of Election form, attached as Exhibit A, electing to defer payment for a
Plan Year of all or a portion of his Fees as a Director (“Election”). Such
Election shall be made within thirty (30) days after the date such Director
initially becomes an Eligible Director. Any such Election shall be effective
only with respect to Fees earned after the effective date of the Election.
Thereafter, a Director for whom an Election is not in effect may only elect to
participate in the Plan by filing a timely Election on or before the
December 31st of the Plan Year immediately preceding the Plan Year for which the
Election is to become effective. An Election shall not be effective until
receipt of the fully and properly completed Notice of Election form by the
Secretary of the Company. A fully and properly completed Notice of Election form
must indicate: (i) the percentage of Fees to be deferred; (ii) manner of payment
upon distribution; (iii) payment commencement date; and (iv) deemed investment
election. Once effective for a Plan Year, an Election is irrevocable and may not
be changed for that Plan Year. No subsequent election may change the manner of
payment, the payment commencement date or the deemed investment of the Fees
previously deferred. An Election shall apply to Fees payable with respect to
each subsequent Plan Year, unless terminated or modified as described herein. An
effective Election may be terminated or modified for any subsequent Plan Year by
filing either a new Notice of Election form to effect modifications, or a Notice
of Termination form, attached as Exhibit B, to effect terminations, on or before
the December 31st immediately preceding the Plan Year for which such
modification or termination is to be effective. A person for whom an effective
Election is terminated may thereafter file a new Notice of Election form, in the
manner described above, for future Plan Years for which he is eligible to
participate in the Plan.   5.   INVESTMENT ACCOUNTS. The amount of a
Participant’s Deferred Compensation pursuant to an Election shall be deemed
credited to the investment options specified in this paragraph 5 in the manner
elected by the Participant. A Participant’s election as to the investment
options in which his Deferred Compensation for a Plan Year shall be deemed to be
invested shall be irrevocable with respect to Deferred Compensation and deemed
earnings thereon, and Deferred Compensation and deemed earnings thereon cannot
be transferred

3



--------------------------------------------------------------------------------



 



    between investment accounts. A Participant may elect to credit no less than
twenty-five percent (25%) of his Deferred Compensation for a Plan Year (the
“Minimum Election”) to any particular investment option. Any amounts in excess
of the Minimum Election shall be made in five percent (5%) increments. If a
Participant fails to direct the investment of any Deferred Compensation, all
such Deferred Compensation will be credited to the Participant’s Deferred Cash
Account. A Participant may elect to have his Deferred Compensation deemed to be
invested in one of the following investment accounts:

  (a)   DEFERRED CASH ACCOUNT. Each Participant’s Deferred Cash Account shall
accrue interest computed using the base lending rate of interest as announced by
Key Bank, Cleveland, Ohio in effect during the immediately preceding calendar
quarter. The interest shall be computed on the actual balance in each
Participant’s Deferred Cash Account during the previous calendar quarter.    
(b)   COMMON STOCK ACCOUNT. The Participant’s Common Stock Account shall be
credited with that quantity of Common Stock equal to the number of full and
fractional shares (to the nearest thousandths) which could have been purchased
by the Trust with the portion of Deferred Compensation a Participant has elected
to allocate to the Common Stock Account based on the Fair Market Value of such
Common Stock on each Payment Date. There will be credited to each Participant’s
Common Stock Account amounts equal to the cash dividends, and other
distributions, paid on shares of issued and outstanding Common Stock represented
by the Participant’s Common Stock Account which the Participant would have
received had he been a record owner of shares of Common Stock equal to the
amount of Common Stock in his Common Stock Account at the time of payment of
such cash dividends or other distributions. The Participant’s Common Stock
Account shall be credited with a quantity of shares of Common Stock and
fractions thereof (to the nearest thousandths) that could have been purchased
with the dividends or other distributions based on the Fair Market Value of
Common Stock on the date of payment of such dividends or other distributions.  
  (c)   SHADOW STOCK ACCOUNT. The Participant’s Shadow Stock Account shall be
credited with a quantity of Shadow Stock units and fractions thereof (to the
nearest thousandths) equal to the value of Common Stock that could have been
purchased with the portion of the Deferred Compensation credited to the Shadow
Stock Account on each Payment Date based on the Fair Market Value of Common
Stock on such Payment Date. There will be credited to each Participant’s Shadow
Stock Account amounts equal to the cash dividends, and other distributions, paid
on shares of issued and outstanding Common Stock represented by the
Participant’s Shadow Stock Account which the Participant would have received had
he been a record owner of a number of shares of Common Stock equal to the amount
of Shadow Stock in his Shadow Stock Account at the time of payment of such cash
dividends or other distributions. The Participant’s Shadow Stock Account shall
be credited with a quantity of Shadow Stock units and fractions thereof (to the
nearest thousandths) that could have been purchased with the dividends or other
distributions based on the Fair

4



--------------------------------------------------------------------------------



 



      Market Value of Common Stock on the date of payment of such dividends or
other distributions.

6.   DEPOSITS TO THE TRUST. The Company shall transfer to the Trust, within
sixty (60) days of the date Fees would otherwise be paid, amounts which a
Participant has directed to be deferred in accordance with the Plan. In
addition, as of the first day of each calendar quarter, the Company shall
deposit into the Trust the following cash amounts accrued during the immediately
preceding calendar quarter: (i) all accrued interest on Participants’ Deferred
Cash Accounts; (ii) an amount equal to cash dividends and other distributions
paid on shares of Common Stock represented by units of Shadow Stock and shares
of Common Stock credited to Participants’ Shadow Stock Accounts and Common Stock
Accounts; (iii) an amount equal to the appreciation in the value of a unit of
Shadow Stock multiplied times the number of units of Shadow Stock credit to
Participants’ Shadow Stock Accounts; and (iv) an amount equal to the
appreciation in the value of a share of Common Stock multiplied by the number of
shares of Common Stock credited to Participants’ Common Stock Accounts.
Notwithstanding the foregoing, the Trust shall not be funded if the funding
thereof would result in taxable income to a Participant (i) due to the assets of
the Trust being located or transferred outside of the United States; (ii) due to
the assets of the Trust being restricted to the provision of benefits under the
Plan in connection with a change in the employer’s financial health; (iii) due
to the assets being set aside, reserved or transferred to the Trust during any
restricted period (as defined in Section 409A(b)(3)(B) of the Code); or (iv) as
otherwise provided pursuant to Section 409A(b) of the Code.   7.   PAYMENT OF
DEFERRED COMPENSATION.

  (a)   Amount of Payment. The benefit that a Participant will receive from the
Company in accordance with the Plan shall be: (i) the number of full shares of
Common Stock credited to the Participant’s Common Stock Account; and (ii) cash
equal to the sum of (I) the amount credited to the Participant’s Deferred Cash
Account; (II) the Fair Market Value of the fractional shares (to the nearest
thousandths) of Common Stock on the date such fractional shares were credited to
the Participant’s Common Stock Account; and (III) the value of the Shadow Stock
units and fractions thereof (to the nearest thousandths) credited to the
Participant’s Shadow Stock Account. The value of a Participant’s Deferred Cash
Account, fractional shares of Common Stock and Shadow Stock Account shall be
determined by the Company as of the end of the calendar quarter immediately
preceding the calendar quarter in which a Participant is entitled to a
distribution hereunder in accordance with paragraph 7(c) below. Notwithstanding
the preceding sentence to the contrary, in the event of a Change of Control or
termination and liquidation of the Plan as provided in paragraphs 9 and 13,
respectively, the value of a Participant’s Deferred Cash Account, Shadow Stock
Account and Common Stock Account shall be determined by the Company immediately
following such an event.     (b)   Manner of Payment. A Participant’s Deferred
Compensation for a Plan Year, as adjusted for deemed earnings or losses thereon,
will be paid by the Company to him

5



--------------------------------------------------------------------------------



 



      or, in the event of his death, to the Participant’s beneficiary, in kind,
in a lump sum unless the Participant makes a timely election to have the
benefits paid in substantially equal annual cash installments over a period not
exceeding ten (10) years. To the extent that benefits are payable in the form of
annual installments pursuant to this Section 7(b), annual payments will be made
commencing on the payment commencement date determined pursuant to Section 7(c)
and shall continue on each anniversary thereof until the number of annual
installments specified in the Participant’s timely election has been paid. The
amount of each such installment payment shall be determined by dividing the sum
of the balances of the Participant’s Deferred Cash Account and Shadow Stock
Account, determined as of December 31 of the year last preceding the installment
payment date, by the number of installment payments remaining, without regard to
anticipated earnings. Notwithstanding the foregoing, a Participant’s Deferred
Compensation invested in the Common Stock Account shall only be distributed to
the Participant in kind in a lump sum. Upon the commencement of installment
payments hereunder, if so elected, the value (as determined under paragraph 7(a)
above) of the Participant’s Shadow Stock Account shall be transferred to his
Deferred Cash Account and the Participant’s Shadow Stock Account shall be
eliminated. Amounts credited to a Participant’s Deferred Cash Account held
pending distribution pursuant to this paragraph shall continue to be credited
with interest in accordance with the provisions of paragraph 5(a) above.

  (c)   Payment Commencement Date. Payments of Deferred Compensation and
earnings thereon shall commence within two (2) business days following the first
business day of the first calendar quarter beginning after the earlier of the
date the Participant elects to receive payment or ceases to be a Director.
Notwithstanding a Participant’s manner of payment election hereunder, if a
Participant ceases to be a Director as a result of the Participant’s death, the
Company shall pay to the Participant’s beneficiary or beneficiaries a lump sum
on the first business day of the first calendar quarter beginning after the
Participant’s death.     (d)   Unforeseeable Emergency. In the event a
Participant has elected to receive distribution from the plan in the form of
installment payments, the Administration Committee may, nonetheless, upon
request of the Participant, in its sole discretion, accelerate payment of all or
any portion of the Participant’s remaining account under the Plan, if the
Administration Committee determines that the Participant has experienced an
Unforeseeable Emergency. The amount of any such accelerated payment shall be
limited to the amount necessary to alleviate the Unforeseeable Emergency.

8.   BENEFICIARIES. A Participant may, by executing and delivering to the
Secretary of the Company prior to the Participant’s death a Beneficiary Election
form attached hereto as Exhibit C, designate a beneficiary or beneficiaries to
whom distribution of his interest under this Plan shall be made in the event of
his death prior to the full receipt of his interest under this Plan, and he may
designate the portions to be distributed to each such designated beneficiary if
there is more than one. Any such designation may be revoked or changed by

6



--------------------------------------------------------------------------------



 



    the Participant at any time and from time to time by filing, prior to the
Participant’s death, with the Secretary of the Company an executed Beneficiary
Election form. If there is no such designated beneficiary living upon the death
of the Participant, or if all such designated beneficiaries die prior to the
full distribution of the Participant’s interest, then any remaining unpaid
amounts shall be paid to the estate of the Participant or Participant’s
beneficiaries.

9.   CHANGE OF CONTROL. In the event of a Change of Control, the amounts to
which Participants are entitled under this Plan shall be immediately distributed
in a lump sum cash payment to Participants within ninety (90) days following the
date of such Change of Control. For purposes of this Plan, a Change of Control
shall be deemed to occur on the date of any of the following events:

  (a)   Any one person or more than one person acting as a group (within the
meaning of the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. Notwithstanding the foregoing, if any one person or
group is considered to own more than 50% of the total fair market value or total
voting power of the stock of the Company, the acquisition of additional stock by
the same person or group is not considered to cause a Change of Control.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires ownership of more than 50% of the total
voting power of the stock of the Company as a result of the acquisition by the
Company of stock of the Company which, by reducing the number of shares
outstanding, increases the percentage of shares beneficially owned by such
person; provided, that if a Change of Control would occur as a result of such an
acquisition by the Company (if not for the operation of this sentence), and
after the Company’s acquisition such person becomes the beneficial owner of
additional stock of the Company that increases the percentage of outstanding
shares of stock of the Company owned by such person, a Change of Control shall
then occur.     (b)   Any one person or more than one person acting as a group
(within the meaning of the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own 30% or more of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a Change
of Control. Notwithstanding the foregoing, a Change of Control shall not be
deemed to occur solely because any person acquires ownership of more than 30% of
the total voting power of the stock of the Company as a result of the
acquisition by the Company of stock of the Company which, by reducing the number
of shares outstanding, increases the percentage of shares

7



--------------------------------------------------------------------------------



 



      beneficially owned by such person; provided, that if a Change of Control
would occur as a result of such an acquisition by the Company (if not for the
operation of this sentence), and after the Company’s acquisition such person
becomes the beneficial owner of additional stock of the Company that increases
the percentage of outstanding shares of stock of the Company owned by such
person, a Change of Control shall then occur.

  (c)   A majority of the Company’s Board of Directors is replaced during any
12-month period by directors whose appointment or election was not endorsed by
at least two-thirds (2/3) of the members of the Board of Directors prior to the
date of such appointment or election.     (d)   Any one person or more than one
person acting as a group (within the meaning of the Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or group)
assets that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all the assets of the Company immediately
before such acquisition or acquisitions. The gross fair market value of assets
shall be determined without regard to liabilities associated with such assets.
Notwithstanding the foregoing, a transfer of assets shall not result in a Change
of Control if such transfer is to (i) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to its stock, (ii) an
entity 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (iii) a person or group (within the
meaning of the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) that owns, directly
or indirectly, 50% or more of the total value or voting power of the stock of
the Company, or (iv) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly by a person or group described in
clause (iii) of this sentence.

Notwithstanding the foregoing, an acquisition of stock of the Company described
in (a) or (b) above shall not be deemed to be a Change of Control by virtue of
any of the following situations: (i) an acquisition by the Company; (ii) an
acquisition by any of the Company’s subsidiaries in which a majority of the
voting power of the equity securities or equity interests of such subsidiary is
owned, directly or indirectly, by the Company; or (iii) any employee benefit or
stock ownership plan of the Company or any trustee or fiduciary with respect to
such a plan acting in such capacity.

10.   NON-ASSIGNABILITY. Neither a Participant nor any beneficiary designated by
him shall have any right to, directly or indirectly, alienate, assign or
encumber any amount that is or may be payable hereunder.   11.   ADMINISTRATION
OF PLAN. Full discretionary power and authority to construe, interpret and
administer the Plan shall be vested in the Administration Committee. The
Administration Committee shall have the power and authority to allocate among
themselves

8



--------------------------------------------------------------------------------



 



    and to delegate any responsibility or power reserved to it hereunder to any
person or persons or any committee of the Board of Directors, as it may, in its
sole discretion, deem appropriate. Decisions of the Administration Committee or
its designee shall be final, conclusive and binding upon all persons affected
thereby.

12.   GOVERNING LAW. To the extent not preempted by federal law, the provisions
of this Plan shall be interpreted and construed in accordance with the laws of
the State of Ohio.   13.   AMENDMENT/TERMINATION.

  (a)   Amendment and Termination in General. The Board of Directors may amend,
suspend or terminate this Plan at any time; provided that no such amendment,
suspension or termination shall adversely effect the amounts in any
then-existing account. Further, no amendment, suspension or termination of the
Plan may result in the acceleration of payment of any benefits to any
Participant, beneficiary or other person, except as may be permitted under
Section 409A of the Code.     (b)   Payment of Benefits Following Termination.
In the event that the Plan is terminated, a Participant’s benefits shall be
distributed to the Participant or beneficiary on the dates on which the
Participant or beneficiary would otherwise receive benefits hereunder without
regard to the termination of the Plan. Notwithstanding the preceding sentence,
and to the extent permitted under Section 409A of the Code, the Board of
Directors may terminate the Plan and accelerate the payment of Participants’
benefits subject to the following conditions:

  (i)   Company’s Discretion. The termination does not occur “proximate to a
downturn in the financial health” of the Company (within the meaning of Treasury
Regulation §1.409A-3(j)(4)(ix)), and all other arrangements required to be
aggregated with the Plan under Section 409A of the Code are also terminated and
liquidated. In such event, the entire benefits of all Participants shall be paid
at the time and pursuant to the schedule specified by the Company, so long as
all payments are required to be made no earlier than twelve (12) months, and no
later than twenty-four (24) months, after the date the Board of Directors
irrevocably approves the termination of the Plan. Notwithstanding the foregoing,
any payment that would otherwise be paid pursuant to the terms of the Plan prior
to the twelve (12) month anniversary of the date that the Board of Directors
irrevocably approves the termination of the Plan shall continue to be paid in
accordance with the terms of the Plan. If the Plan is terminated pursuant to
this Section 13(b)(i), the Company shall be prohibited from adopting a new plan
or arrangement that would be aggregated with this Plan under Section 409A of the
Code within three (3) years following the date that the Board of Directors
irrevocably approves the termination and liquidation of the Plan.

9



--------------------------------------------------------------------------------



 



  (ii)   Change of Control. The termination occurs pursuant to an irrevocable
action of the Board of Directors that is taken within the thirty (30) days
preceding or the twelve (12) months following a Change of Control (as defined in
Section 9), and all other plans sponsored by the Company (determined immediately
after the Change of Control) that are required to be aggregated with this Plan
under Section 409A of the Code are also terminated with respect to each
participant therein who experienced the Change of Control (each a “Change of
Control Participant”). In such event, the entire benefits of each Participant
under the Plan and each Change in Control Participant under all aggregated plans
shall be paid at the time and pursuant to the schedule specified by the Company,
so long as all payments are required to be made no later than twelve (12) months
after the date that the Board of Directors irrevocably approves the termination.
    (iii)   Dissolution; Bankruptcy Court Order. The termination occurs within
twelve (12) months after a corporate dissolution taxed under Section 331 of the
Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A). In such event, the entire benefits of each Participant shall be
paid at the time and pursuant to the schedule specified by the Company, so long
as all payments are required to be made by the latest of: (A) the end of the
calendar year in which the Plan termination occurs, (B) the first calendar year
in which the amount is no longer subject to a substantial risk of forfeiture, or
(C) the first calendar year in which payment is administratively practicable.  
  (iv)   Other Events. The termination occurs upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.

  The provisions of paragraphs (i), (ii), (iii) and (iv) of this Section 13(b)
are intended to comply with the exception to accelerated payments under Treasury
Regulation §1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term “Company” as used in paragraphs (i) and (ii) of this
Section 13(b) shall include the Company and any entity which would be considered
to be a single employer with the Company under Sections 414(b) or 414(c) of the
Code.

14.   SECTION 409A OF THE CODE.

  (a)   It is intended that the Plan comply with the provisions of Section 409A
of the Code, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be paid or made available to
Participants or beneficiaries. The Plan shall be construed, administered and
governed in a manner that effects such intent. In furtherance of that intent, to
the extent necessary to comply with Section

10



--------------------------------------------------------------------------------



 



      409A of the Code: (i) a Participant will be deemed to cease to be a
Director on the date of the Participant’s “separation from service” (within the
meaning of Section 409A of the Code); and (ii) notwithstanding any other
provision of the Plan to the contrary other than Sections 14(b)(i) and
14(b)(ii), in the event that a Participant is a “specified employee” (within the
meaning of Section 409A of the Code), any payment that would otherwise be made
or commence as a result of such separation from service shall be paid or
commence on the first business day which is no less that six (6) months after
the Participant’s separation from service.

  (b)   Discretionary Acceleration of Payments. To the extent permitted by
Section 409A of the Code, the Administration Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan as
provided in this Section. The provisions of this Section are intended to comply
with the exception to accelerated payments under Treasury Regulation
§1.409A-3(j) and shall be interpreted and administered accordingly.

  (i)   Domestic Relations Orders. The Administration Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).     (ii)  
Conflicts of Interest. The Administration Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any federal officer or employee in the executive
branch to comply with an ethics agreement with the federal government.
Additionally, the Administration Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan the to
the extent reasonably necessary to avoid the violation of an applicable federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his or her position in which
the Participant would otherwise not be able to participate under an applicable
rule).     (iii)   Limited Cash-Outs. The Administration Committee may, in its
sole discretion, require a mandatory lump sum payment of amounts deferred under
the Plan that do not exceed the applicable dollar amount under Section
402(g)(1)(B) of the Code, provided that the payment results in the termination
and liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs or other arrangements that are
aggregated with the Plan pursuant to Treasury Regulation § 1.409A-1(c).

11



--------------------------------------------------------------------------------



 



  (iv)   Payment Upon Income Inclusion Under Section 409A. The Administration
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan at any time the Plan fails to meet the
requirements of Section 409A of the Code. The payment may not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Section 409A of the Code.     (v)   Cancellation of Deferral
Election Due to Unforeseeable Emergency. The Administration Committee may, in
its sole discretion, cancel a Participant’s deferral election due an
Unforeseeable Emergency.     (vi)   Certain Payments to Avoid a Nonallocation
Year under Section 409(p). The Administration Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to prevent the occurrence of a nonallocation year (within the
meaning of Section 409(p)(3) of the Code) in the plan year of an employee stock
ownership plan next following the plan year in which such payment is made,
provided that the amount paid may not exceed 125 percent of the minimum amount
of payment necessary to avoid the occurrence of a nonallocation year.     (vii)
  Payment of State, Local, or Foreign Taxes. The Administration Committee may,
in its sole discretion, provide for the acceleration of the time or schedule of
a payment under the Plan to reflect payment of state, local, or foreign tax
obligations arising from participation in the Plan that apply to an amount
deferred under the Plan before the amount is paid or made available to the
Participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant.     (viii)   Cancellation of Deferral Election Due to Disability.
The Administration Committee may, in its sole discretion, cancel a Participant’s
deferral election in the event that a Participant incurs a disability, provided
that such cancellation occurs by the later of the end of the calendar year in
which the Participant incurs a disability or the 15th day of the third month
following the dated the Participant incurs a disability. For purposes of this
Section 14(b)(viii), a disability refers to any medically determinable physical
or mental impairment resulting in the Participant’s inability to perform the
duties of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months..

12



--------------------------------------------------------------------------------



 



  (ix)   Certain Offsets. The Administration Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as satisfaction of a debt of the Participant to the Company (or
any entity which would be considered to be a single employer with the Company
under Sections 414(b) or 414(c) of the Code), where such debt is incurred in the
ordinary course of the service relationship between the Company (or any entity
which would be considered to be a single employer with the Company under
Sections 414(b) or 414(c) of the Code) and the Participant, the entire amount of
reduction in any of the taxable years of the Company (or any entity which would
be considered to be a single employer with the Company under Sections 414(b) or
414(c) of the Code) does not exceed $5,000, and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.     (x)   Bona Fide Disputes as to a Right to a
Payment. The Administration Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan where such
payment occurs as part of a settlement between the Participant and the Company
(or any entity which would be considered to be a single employer with the
Company under Sections 414(b) or 414(c) of the Code) of an arm’s length, bona
fide dispute as to the Participant’s right to the deferred amount.     (xi)  
Plan Terminations and Liquidations. The Administration Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as provided in Section 13(b) hereof.     (xii)   Other
Events and Conditions. A payment may be accelerated upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.

  Except as otherwise specifically provided in this Plan, including but not
limited to Section 7(d), Section 13(b) and this Section 14(b) hereof, the
Administration Committee may not accelerate the time or schedule of any payment
or amount scheduled to be paid under the Plan within the meaning of Code
Section 409A.

(c)   Delay of Payments. To the extent permitted under Section 409A of the Code,
the Administration Committee may, in its sole discretion, delay payment under
any of the following circumstances, provided that the Administration Committee
treats all payments to similarly situated Participants on a reasonably
consistent basis:

  (i)   Federal Securities Laws or Other Applicable Law. A payment may be
delayed where the Administration Committee reasonably anticipates that the
making of the payment will violate federal securities laws or other applicable

13



--------------------------------------------------------------------------------



 



      law; provided that the delayed payment is made at the earliest date at
which the Administration Committee reasonably anticipates that the making of the
payment will not cause such violation. For purposes of the preceding sentence,
the making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.

  (ii)   Other Events and Conditions. A payment may be delayed upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

     IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated this 17th day of December, 2009.

            THE SHERWIN-WILLIAMS COMPANY
           /s/         Louis E. Stellato, Senior Vice President,        General
Counsel and Secretary   

14